UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1208


CARRIE M. WILLIAMS,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee,

          v.

SOCIAL SECURITY ADMINISTRATIVE RECORD,

                Party-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:14-cv-04788-DCN)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carrie M. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carrie       M.    Williams    appeals     the   district    court’s     order

adopting     the       magistrate    judge’s     recommendation        to   dismiss

Williams’     civil       action    seeking     review   of      the   denial     of

disability insurance benefits.            The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012).     The magistrate judge recommended dismissing the action

and advised Williams that failure to file timely objections to

this recommendation could waive appellate review of a district

court     order    based    upon    the   recommendation.          Despite      this

warning, Williams failed to object to the magistrate judge’s

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                       Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                  Williams has waived appellate

review by failing to file objections.                  Accordingly, we affirm

the district court’s judgment.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED

                                          2